Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims fall within at least one of the four categories of patent eligible subject matter. However, the claimed invention is directed to collecting, analyzing, organizing, and displaying detected issue data without significantly more.
The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance:
Claim 1-7
Step 1 
Claim 1 is directed to a method, which is one of the four statutory classes of invention laid out in 35 USC 101.
Step 2 A
Step 2A Prong 1 is a Judicial Exception Recited
 “generating a feature vector for the detected issue” This limitation is considered a mathematical concept, that is the combination of numerical values into a mathematical dimensional array.
“analyzing the feature vector to determine a probability that the detected issue is a bug, wherein the analysis is based, at least in part, on the feature vector”. This limitation is a mental process which has been traditionally carried out by humans. See Paragraph [0004] “guides decision making … rather than tracking and attempting to fix false positives”, [0035] “binning” that is comparing and categorizing of issues. [0046] states the developers may update or create the models.  [0066] clearly states humans are actively performing or assisting the analytic steps.
“when the probability is above a threshold.” Is a both mathematical comparison of numbers (a threshold value and probability value) and mental process, specifically a comparison or evaluation.
Step 2A Prong 2 Integrated into a Practical Application
The remaining elements are:
Receiving information about a detected issue (Insignificant Extra-Solution Activity: Mere Data Gathering)
Storing the information about the detected issue a storage device (Insignificant Extra-Solution Activity: Storing Data)
Reporting the detected issue to a client device (Insignificant Extra-Solution Activity: Reporting results)
Step 2B Does the claim amount to significantly more
All limitations are either directly drawn to established abstract ideas or Insignificant Extra-Solution Activity.
In light of the above analysis, the limitations in claims 1-7 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas. 
Claims 1-7 are therefore not patent eligible.
Claims 8-15
Claim 8 is directed to a system, which is one of the four statutory classes of invention laid out in 35 USC 101.
Step 2 A
Step 2A Prong 1 is a Judicial Exception Recited?
“Comparing a fingerprint of the detected issue to one or more fingerprints of previously detected issues to determine whether the detected issue is new” this limitation is considered a mathematical concept based on caparison.
“Providing the feature vector to an evaluation component that analyzes the feature vector to determine a probability that the detected issue is bug” this is a mental process which is carried traditionally by humans based on a mathematical concept.
Step 2A Prong 2 Integrated into a Practical Application?
The remaining elements are:
Receiving information about a detected issue (Insignificant Extra-Solution Activity: Mere Data Gathering)
Storing the information about the detected issue in a storage device (Insignificant Extra-Solution Activity: Storing Data)
Providing the information about the detected issue to a feature generation component that generates a feature vector for the detected issue (Insignificant Extra-Solution Activity: Reporting results)
Step 2B Does the claim amount to significantly more
All limitations are either directly drawn to established abstract ideas or Insignificant Extra-Solution Activity.
In light of the above analysis, the limitations in claims 8-15 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas. 
Claims 8-15 are therefore not patent eligible.
Claims 16-20
Claim 16 is directed to a product, which is one of the four statutory classes of invention laid out in 35 USC 101.
Step 2 A
Step 2A Prong 1 is a Judicial Exception Recited?
 “generating a feature vector for the detected issue and providing the feature vector to one or more models of an evaluation component” This limitation is considered a mathematical concept, that is the combination of numerical values into a mathematical dimensional array.
“causing the one or more models of the evaluation component to analyze the feature vector to determine a probability that the detected issue is a bug”. This limitation is a mental process which has been traditionally carried out by humans. 
Step 2A Prong 2 Integrated into a Practical Application?
The remaining elements are:
Receiving a fix to the detected issue (Insignificant Extra-Solution Activity: Mere Data Gathering)
Updating at least one of the one or more models using the fix to the detected issue (Insignificant Extra-Solution Activity: Storing Data)
Reporting the occurrence of the detected issue (Insignificant Extra-Solution Activity: Reporting results)
Step 2B Does the claim amount to significantly more
All limitations are either directly drawn to established abstract ideas or Insignificant Extra-Solution Activity.
In light of the above analysis, the limitations in claims 16-20 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Sadaphal United States Patent 9,043,647 hereinafter S.
In regard to claim 1
S method for automatically determining whether a detected issue in a computing system is a bug (Column 11; Lines 20-23), comprising: receiving information about a detected issue (Column 11; Lines 20-24); storing the information about the detected issue in a storage device ( Column 11; Lines 41-45); generating a feature vector for the detected issue (Column 12; Lines 61-63); analyzing the feature vector to determine a probability that the detected issue is a bug (Column 11; Lines 49-54), wherein the analysis is based, at least in part, on the feature vector (Column 12; Lines 58-62); and when the probability is above a threshold (Column 11; Lines 46-52), reporting the detected issue to a client device. (Fault Detection Column 11; Lines 20-56)
In regard to claims 2, 10
S discloses the method of claim 1, further comprising receiving a fix to the detected issue. (Column 13; Lines 64-67)
In regard to claims 3, 12
S discloses the method of claim 2, further comprising updating the analyzation based, at least in part, on the received fix to the detected issue. (Column 11; Lines 57-64)
In regard to claims 4, 11, 17, 18
S discloses the method of claim 2, further comprising: associating the fix with the detected issue; and storing the fix in the storage device. (Column 13; Lines 65-68) & (Column 14; Lines 1-2)
In regard to claims 5, 13
S discloses the method of claim 1, further comprising prioritizing the detected issue with respect to one or more additional detected issues. (Column 5; Lines 10-15)
In regard to claim 6
 S disclose the method of claim 1, wherein generating a feature vector comprises performing one or more transformations on the information about the detected issue.(Column 6; Lines 51-54)
In regard to claim 7
S discloses the method of claim 6, wherein the one or more transformations are selected from a group comprising: normalization, counting occurrences of key words from a stack trace (Column 13; Lines 45-50), and binning “For detecting a significant and persistent change in the latencies, the fault detection module divides the computed latencies into a plurality of observation windows of a preset window size. The fault detection module then compares the latencies in each of the observation windows with latencies in a previous observation window using a significance
test, such as Student t-test. The Student t-test computes the probability of similarity, which is represented as p-value, in the latencies in both the observation windows. If a
p-value is less than a predefined similarity threshold, a significant change in the latencies is determined by the fault detection module”.  (This meets the binning of the claim hint sorting by mathematical distance)
In regard to claim 8
S discloses a system, comprising: at least one processing unit; and a memory storing computer executable instructions that, when executed by the at least one processing unit, cause the system to perform a method for detecting occurrences of issues in a software system (Column 11; Lines 20-23), comprising: receiving information about a detected issue (Column 11; Lines 41-45); comparing a fingerprint of the detected issue to one or more fingerprints of previously detected issues to determine whether the detected issue is new; when it is determined that the detected issue is new (Column 12; Lines 58-65): storing the information about the detected issue in a storage device (Column 8; Lines 32-37); providing the information about the detected issue to a feature generation component that generates a feature vector for the detected issue (Column 12; Lines 58-62); providing the feature vector to an evaluation component that analyzes the feature vector to determine a probability that the detected issue is a bug (Column 11; Lines 49-54); and providing an ordered list of detected issues. . (Fault Detection Column 11; Lines 20-56)
 In regard to claims 9,20
S discloses the system of claim 8, wherein the evaluation component is associated with one or more models and wherein each of the one or more models are configured to evaluate a received feature vector based, at least in part, on information contained in the feature vector. (Column 12; Lines 61-67)
In regard to claim 14
S discloses the system of claim 8, further comprising instructions for assigning a priority to the detected issue in view of previously detected issues. (Column 5; Lines 10-15)
In regard to claims 15
S discloses the system of claim 8, further comprising instructions for storing information about the detected issue in the storage device when it is determined that the detected issue is not a bug. (Column 8; Lines 32-36)
In regard to claim 16
S discloses a computer-readable storage medium storing computer executable instructions that, when executed by a processing unit, causes the processing unit to perform a method, comprising: generating a feature vector for a detected issue using information associated with the detected issue (Column 11; Lines 20-24); providing the feature vector to one or more models of an evaluation component (Column 12; Lines 61-63); causing the one or more models of the evaluation component to analyze the feature vector to determine a probability that the detected issue is a bug (Column 11; Lines 49-54); reporting the occurrence of the detected issue ( Column 11; Lines 41-45); receiving a fix to the detected issue (Column 15; Lines 14-16); and updating at least one of the one or more models using the fix to the detected issue . (Column 11; Lines 20-56)
In regard to claim 19
S discloses the computer-readable storage medium of claim 16, further comprising instructions for storing the information about the detected issue. (Column 8; Lines 32-36)
In regard to claim 20
S discloses the computer-readable storage medium of claim 16, further comprising instructions for determining which model of the one or more models is configured to analyze the feature vector. (end of Column 1& Column 12; Lines 1-17)
Response to Applicant Arguments
Arguments submitted to the Office contained in the appeal brief, have been fully considered and are not persuasive
Prosecution is reopened based on new ground of 101 rejection. Thus, a new Office Action has been issued for this end, and the 102 rejection is maintained as is.
N.B. Examiner notes that under the heading “APPELLANT’S APPEAL BRIEF”, it is stated: “This is an Appeal from a Final Office Action dated November 12, 2022”.
This statement is incorrect.
The Final Action was communicated to Appellant on November 12, 2021.
Correction is strongly suggested.
In regard the argument which states; “At a high level, the Sadaphal reference fails to disclose claimed features that are generally directed to analyzing the feature vector to determine the probability that the detected issue is a bug, wherein the analysis is based, at least in part on the feature vector.” 
Examiner respectfully disagrees.
The reference states; “For detecting a significant and persistent change in the latencies, the fault detection module divides the computed latencies into a plurality 
of observation windows of a preset window size. The fault detection module then compares the latencies in each of the observation windows with latencies in a previous 
observation window using a significance test, such as Student t-test. The Student t-test  computes the probability of similarity, which is represented as p-value, in the latencies  in both the observation windows. If a p-value is less than a predefined similarity threshold, a significant change in the latencies is determined by the fault
detection module.” The above passage shows that once a change is detected in the system latency, a  specimen is collected and compared to the previous latencies while in normal acceptable latencies. The comparison is done through a significance test. The 
significance test computes probability of similarity. Once the probability is computed, the comparison is used to find the similarity between the present and the past 
latencies to detect a latency change. The comparison is the analysis, and the change found through the comparison is the bug.
Argument is not correct.
In regard the argument which states; “Sadaphal lacks any disclosure that when the probability is above a threshold, the detected issue is reported to client device”
Examiner respectfully disagrees.
Figure 1 shows network 106 which connects Monitors 108 with each a fault detection module. On the other side of the network there is system 102 with a localization module.
Sadaphal articulates that a persistent change is detected when the count of changes reaches a threshold at that time the bug is labeled a fault. The count of changes in this case is count of the significant change, significant change is the probability of rejecting that a latency change has not happened.  Only at that time, through a trigger from the fault detection module the localization Identifies the node that is the root cause of the fault. This is a server client relation through the network because the communication is done via the network mentioned before.
Argument is not correct.
In regard the argument which states; “Sadaphal does not describe comparing a fingerprint of the detected issue to one or more fingerprints of previously detected issues to determine whether the detected issue is new.”
Examiner respectfully disagrees.
Reference states; “For detecting a significant and persistent change in the latencies, the fault detection module divides the computed latencies into a plurality of observation windows of a preset window size. The fault detection module then compares the latencies in each of the observation windows with latencies in a previous observation windows.”
Examiner considers the previous observation windows of the latency as the fingerprint of the latency because that is the baseline to which the current one is compared to.
Argument is not correct.
In regard the argument which states; “Sadaphal reference fails to disclose claimed features that are directed to generating a feature vector comprises performing one or more transformation on the information about the detected issue.”
Examiner respectfully disagrees.
The reference states; “Once the faulty nodes are identified using any of the above mentioned fault localization algorithms, the faults can be rectified for smooth operation of the software applications. “
The reference adds; “The tuning of the above mentioned parameters may take place at predefined time intervals.”
Tuning in this context means changing the parameter of the algorithm and that is transformation for making the operation of the system latency free.
Argument is not correct.
In regard the argument which states; “The Sadaphal reference fails to anticipate “wherein the one or more transformations are selected from a group comprising: normalization, counting occurrences of key word from a stack trace and binning”
Examiner respectfully disagrees.
S states; “Once the significant change is detected. The fault detection module further determines whether the detected significant change is persistent or not. To determine the persistency of the change, the fault detection module maintains a change counter every time when a significant change is detected. For example the change counter may initially be set to a default value, say, 0. After detection of significant change, the fault detection module may update the counter with a value 1. This is counting occurences.
Argument is not correct.
 

/Amine Riad/


In view of the Brief filed on 8/22/2022, PROSECUTION IS HEREBY REOPENED. New Ground of rejection is set forth.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
 /BRYCE P BONZO/         Supervisory Patent Examiner, Art Unit 2113